Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  139339                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 139339
                                                                    COA: 291692
                                                                    Wayne CC: 08-003815
  MICHAEL ALAF GETTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 1, 2009 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2009                   _________________________________________
           p1116                                                               Clerk